Thompson and Farmer, JJ. dissenting: The question here presented or decision, as we view it, has never been decided by this i ourt. The decisions cited in support of the conclusion reac red are not in point. The Taylor case, supra, invc lived a will made in 1867 and the case was decided by his court in 1870,—two years before our present Statut of Descent was enacted and four years before our presen Dower act became a law. The decision is based on the ob: olete doctrine of widow’s thirds, which the court held was > stablished in this State by the Ordinance of 1787, which, a: ter regulating the descent and distribution of intestate prope ty, made this declaration: “Saving in all cases to the widow of the intestate her third part of the real estate for life and one-third part of the personal estate,” which provision we ; carried into the laws of this State in 1819. A more con prehensive provision was enacted by the General Assembly of this State in the laws of 1829 and 1847, where the wore “dower” was declared to include one-third of the persona estate. The Statute of Descent of 1872 has no such sav: lg clause in favor of the widow, and there has never been such a provision in the laws of Illinois in favor of a widower. The opinion is based on the theory that “it is the common law in this State” that the widow in all cases is entitled to one-third of the husband’s real estate for life and one-third of his personal estate forever, which shall remain after the payment of debts, unless the husband shall by his last will and testament make some devise or bequest to her which she is willing to accept. It might have been said with propriety at that time that it was the public policy of this State to protect the widow’s thirds, but it certainly could not be said on authority that it was the common law of the State, because the State does not get its" common law from the Ordinance of 1787 or from any other ordinance or statute enacted by a legislative body in this country. The Taylor case is further distinguishable from the case at bar for the reason that the testator mentioned his wife in his will and declared that she should have so much of his property as she was entitled to under the law. The real question, therefore, decided in that case was the amount of property which the testator intended to give to his widow. Whatever may have been the intent of the testator in the Taylor case, there can be no doubt that in the case at bar the testatrix intended that her husband should have no part of her estate. The facts in the case of Laurence v. Balch, cited by the court, presented for decision the question presented here, but the court did not consider or decide it. Counsel admitted in that case that the surviving husband was entitled to some of the personal property of testatrix, and the only question argued and presented to the court for decision by the briefs of counsel was whether he was entitled to one-third of the personal property or to all of it. The court was not asked to determine whether the widower took nothing, and we are not to assume that the court would have decided the case as it did if the question had been properly presented. In Richardson v. Trubey, supra, the testatrix died owning both real and personal propt rty and gave to her husband by her will whatever interest ii her estate he was entitled to under the law. The court di cided that it was her intention, the whole will being consi lered, to give him what he would have taken by renouncin j the benefit of a provision of a will making provision foi him and taking the share which he would have been enti led to under section 10 of the Dower act. Real estate wa involved in that case, and she could not have deprived hi n of his rights in her real estate except by making provisic .1 for him in her will which he was willing to accept. The q restion decided in that case is not the question in this case, and'though language was used in the opinion which does bear on the question presented here, it was dictum and :; not controlling. Bennett v. Bennett, supra, presented sin liar questions for decision and is not in point. The Statute of Descent has 10 application whatever to the question presented and need not be considered. The Dower act, according fi its title, purported to revise the law in relation to dower only, and does not in any respect purport to revise the law i 1 relation to personal property, wills or descent. Section of the Dower act has no bearing on the question presente 1 because no real estate is here involved. Section 10 of the Dower act provides: “Any devise of land, or estate tl erein, or any other provision made by the will of a dece ised husband or wife for a surviving wife or husband, s íall, unless otherwise expressed in the will, bar the dow r of such survivor in the lands of the deceased, unless such survivor shall elect to and does renounce the benefit of such levise or other provision.” Where no provision is made in ; will which the surviving spouse may take in. lieu of dower this section does not create in the surviving wife or hu band any interest in the real or personal property of the deceased. It simply provides a method by which the surv. dng spouse can relinquish dower after the death of the deceased. A husband or wife cannot deprive the other of dower in his or her lands by making a transfer by deed, will or otherwise. If the transfer is made during the lifetime of the proprietor, the husband or wife, as the case may be, must join in the instrument of conveyance and relinquish dower in legal form. If the transfer is made by will the surviving spouse may relinquish dower by accepting the provisions made for him or her by the will of the deceased. If these provisions are not satisfactory, section io of the Dower act gives a surviving spouse the right to renounce the provisions of the will, and the last clause of section io, “in which case he or she shall be entitled to dower in the lands and to one-third of the personal estate after the payment of all debts,” simply provides a share of the estate which the surviving spouse may take in lieu of the share given by the will. Where no provision is made by the will of a deceased husband or wife for the surviving wife or husband, section io of the Dower act has no application whatever. In such case the surviving spouse takes dower in the real estate not by virtue of section io but by virtue of section i of the Dower act, and he or she takes no interest whatever in the personal estate of the deceased. Personal property is free from any interest corresponding to dower. Neither the husband nor wife has any right, inchoate or otherwise, to any share of the personal property of the other which the other cannot defeat.' Neither has any right of dower therein. The owner, whether husband or wife, can dispose of his or her personal property according to his or her own whim and pleasure and die leaving no personal property to be distributed among the surviving spouse and the children. Such an unrestricted right of disposition is manifestly inconsistent with the idea of a fixed and vested right on the part of either spouse to the personal property of the other. (In re Taylor’s Will, supra; Padfield v. Padfield, 78 Ill. 16; 13 R. C. L. 1078; 10 Am. & Eng. Ann. Cas. 1053, note.) Section 10 of the Dower act, therefore, has no application to personal property, because the dower referred to in said section relates to dower in lands. There being no dower in personal property there is none to bar. We are not left in doubt in this matter, for the language of the section itself says that the acceptance of the provision made by the will shall “bar the dower * * * in the lands of the deceased.” Since neither spouse has any interest in the personal property of the other during the lifetime of the owner, by what law does the surviving spouse get title to any portion of the personal property of the deceased where the deceased dies testate ? There is certainly no provision in the Dower act which gives the surviving husband or wife such title. Section 10 of the Dower act now in force does not recognize any interest of the surviving spouse in the personal estate of the deceased, as the same section in the act of 1845 in force when the Taylor case was decided, did. The section then provided: “Every devise of land, or any estate therein, by will, shall bar her dower in lands, or of her share in personal estate, unless otherwise expressed in the will; but she may elect whether she will take such devise or bequest, or whether she will renounce the benefit of such devi:- e or bequest, and take her dower in the lands, and her shar in the personal estate of her husband.” The law of this ! '.tate at the time the Taylor case was decided specifically 1 ;cognized the widow’s interest in her deceased husband’s personal estate, and that decision must be construed in tb light of the law then in force. It is not authority for the proposition that the widower takes a third of his dece; sed wife’s personal estate where she dies testate owning pe sonal property only, and makes no provision in her will f< r her surviving husband. We recognize the fact that the bar has generally understood the law to be as it is statec in the principal opinion. This is probably due to the dicta z ppearing in three or four opinions of this court to that effec ■, but that affords no reason for our declaring as the law that which is not the law and which has never been the law of this State. We have repeatedly said that the fact that the bar and the courts have for a long time assumed the law to be what it is not, does not change the true law. When the question is finally squarely presented to us it is our duty to declare the law as we find it. Two recent cases will serve to illustrate our point. (People v. Russel, 245 Ill. 268; Prall v. Burckhartt, 299 id. 19.) This case does not present a question of statutory construction. The court is asked to declare as law that which has been heretofore assumed to be the law when no foundation in law existed for such assumption.